Citation Nr: 1233853	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-28 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for loss of equilibrium, to include as due to herbicide exposure.

2.  Entitlement to service connection for continuous colds, to include as due to herbicide exposure.

3.  Entitlement to service connection for nose bleeds, to include as due to herbicide exposure.

4.  Entitlement to service connection for loss of teeth, to include as due to herbicide exposure.

5.  Entitlement to service connection for anemia, to include as due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a November 2008 rating decision by the VARO in Denver, Colorado.  Jurisdiction rests with the RO in Denver, from which the Veteran's appeal was certified.  The Veteran testified at a August 2011 hearing by the undersigned held in person at the RO.  A transcript of that hearing is associated with the claims file.

In December 2011, the Veteran was granted a 30 day extension to submit additional evidence and/or argument.  To date, no additional evidence has been received. 

The issues of entitlement to service connection for anemia, hypertension, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Veteran indicated in writing that he wished to withdraw his appeal as to the issues of entitlement to service connection for loss of equilibrium, continuous colds, nose bleeds, and loss of teeth, all to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for loss of equilibrium.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for continuous colds.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for nose bleeds.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to service connection for loss of teeth.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In an August 2011 written statement, the Veteran indicated that he wished to withdraw the issues of entitlement to service connection for loss of equilibrium, continuous colds, nose bleeds, and loss of teeth, each to include as due to herbicide exposure.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the aforementioned appeals, and they are dismissed.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for loss of equilibrium is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for continuous colds is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for nose bleeds is dismissed.

The Veteran's appeal as to the issue of entitlement to service connection for loss of teeth is dismissed.

	(CONTINUED ON NEXT PAGE)


REMAND

At the August 2011 Travel Board hearing, the Veteran testified that he was first diagnosed with hearing loss when he was employed at Colorado Christian Home around 1989 and 1990.  He also mentioned that his last hearing test was conducted by a Dr. Connors McBride around 1989 and 1990.  He also testified that he was seen at a private hospital, St. Anthony's, and at VA facilities in the 1980s for hypertension.  Finally, he testified that he was treated in the late 1980s or early 1990s for anemia.  While treatment records from St. Anthony and VA are of record, treatment reports from the 1980s with respect to the Veteran's claimed treatment for hypertension and hearing loss, or any treatment records addressing the Veteran's claimed treatment for anemia, are not associated with the claims file.  On remand, the RO should contact the Veteran, ask him to identify the private and/or VA facilities at which he was treated, and obtain the appropriate records.

Additionally, the record contains a November 1994 letter from the Social Security Administration (SSA) revealing that the Veteran is in receipt of Supplemental Security Income, but no records from the SSA have been associated with the Veteran's claims file.  Since such records could be relevant to adjudication of the Veteran's claims, and it is not clear on what basis the SSA award was made, appropriate action is necessary to obtain any such records before the Board may properly proceed with appellate review.  See 38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the VA facility or facilities at which he was treated for hypertension, hearing loss, and/or anemia in the 1980s.  Based on his reply, request and associated with the claims file all outstanding records.  If these records are unavailable, notify the Veteran.

2.  Contact the Veteran to identify the private medical facility or facilities, to include St. Anthony Hospital, from which he received treatment for hypertension, hearing loss, and/or anemia in the 1980s.  Ask that he provide these records or authorization so that VA may obtain them.  Based on the Veteran's response, request all relevant records from the named private facility or facilities.  If these records are unavailable, notify the Veteran.

3.  Contact SSA and ask that they provide all administrative and medical records related to any application for disability benefits filed by the Veteran with that agency.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


